Citation Nr: 0828317	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  03-32 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for 
right lower extremity radiculopathy, for the period beginning 
September 23, 2002.

2. Entitlement to an evaluation in excess of 10 percent for 
left lower extremity radiculopathy, for the period from 
September 23, 2002 through August 15, 2007.

3. Entitlement to an evaluation in excess of 20 percent for 
left lower extremity radiculopathy, for the period beginning 
August 16, 2007.

4. Entitlement to a total rating based on individual 
unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from May 1954 to May 1968. 
He had a subsequent period of service with the Air Force 
National Guard. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Offices (RO) in Columbia, 
South Carolina, and Seattle, Washington.

In November 2006, the Board granted separate 10 percent 
ratings for right and left lower extremity radiculopathy, and 
remanded the issues of entitlement to a rating in excess of 
10 percent for radiculopathy of each lower extremity for 
additional development. This case was last before the Board 
in December 2007 when it was remanded for additional 
development.  Subsequently by rating decision in February 
2008 the 10 percent rating for radiculopathy of the left 
lower extremity was increased to 20 percent effective as of 
August 16, 2007.


FINDINGS OF FACT

1.  Since September 23, 2002, the veteran's right leg 
radiculopathy has not been manifested by more than mild 
incomplete paralysis of the sciatic nerve 

2.  From September 23, 2002, through August 15, 2007, the 
veteran's left leg radiculopathy was not manifested by more 
than mild incomplete paralysis of the sciatic nerve. 

3. Since August 16, 2007, the veteran's left leg 
radiculopathy has been manifested by no more than moderate 
incomplete paralysis of the sciatic nerve.

4. The veteran's service-connected disabilities do not 
preclude him from securing or following substantially gainful 
employment consistent with his high school education and work 
experience as a carpenter.


CONCLUSIONS OF LAW

1. Since September 23, 2002, the criteria for an evaluation 
in excess of 10 percent for right lower extremity 
radiculopathy have not been met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.326(a), 4.124a, Diagnostic Code 8520 (2007).

2. For the period from September 23, 2002 through August 15, 
2007, the criteria for an evaluation in excess of 10 percent 
for left lower extremity radiculopathy were not met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.159, 3.326(a), 4.124a, Diagnostic Codes 8520.

3. Since August 16, 2007, the criteria for an evaluation in 
excess of 20 percent for left lower extremity radiculopathy 
have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.102, 3.159, 3.326 (a), 4.124a, Diagnostic Code 
8520.

4.  The criteria for a total disability rating based on 
individual unemployability have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 3.340, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
VCAA 

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in June 2002, March 
2003, December 2006, January 2007, and January 2008 
correspondence of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant and 
notice of what part VA will attempt to obtain.  The statement 
of the case informed the veteran of the specific rating 
criteria which would provide the bases for increased 
ratings. VA has fulfilled its duty to assist the claimant in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  Numerous supplemental statements of the case 
specifically informed the veteran of the rating criteria 
which would provide a basis for increased ratings.  The 
claims were then readjudicated. The veteran was provided 
adequate notice of how effective dates are assigned.  After 
pertinent notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claims.  The claimant was provided the opportunity to 
present pertinent evidence and testimony, although he 
cancelled his September 2004 personal hearing.  Because the 
veteran has actual notice of the rating criteria, and because 
the claims have been readjudicated no prejudice exists. 
 There is not a scintilla of evidence of any VA error in 
notifying or assisting the appellant that reasonably affects 
the fairness of this adjudication.  Hence, the case is ready 
for adjudication.

Background

The Board has reviewed all the evidence in the veteran's 
claims file, which includes his written contentions, service 
treatment records, VA medical records, and private medical 
records.  Although this Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claim file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).


The record contains extensive private treatment records 
including July 2003 treatment records from Pee Dee 
Orthopaedic Associates, including a magnetic resonance 
imaging evaluation (MRI), a December 2003 treatment record 
from Dr. Mincey, February and August 2004 treatment records 
from Dr. Cunningham, and an August 2004 letter from Dr. 
Hokanson which all show the veteran's complaints, diagnoses, 
and treatment for low back pain with radiculopathy to the 
lower extremities, as well as several additional chronic and 
debilitating disorders.  

In February and August 2004 examinations conducted by Dr. 
Cunningham, he noted the veteran had decreased vibratory, pin 
prick, and light touch sensation in the L5-L4, and L5-S2 
dermatomes.

At a September 2004 VA spinal examination, straight leg 
raising signs and Achilles reflexes were absent bilaterally. 
Moreover, the veteran had distal sensory loss in "glove-and-
stocking" type distribution compatible with peripheral 
neuropathy.

At a September 2004 VA peripheral neuropathy examination the 
right lower extremity had diminished touch sensation in the 
entire foot, and diminished vibratory sensation in the mid 
metatarsal region. The left lower extremity revealed 
decreased strength (4/5), diminished touch and pinprick 
sensation, and absent ankle tendon reflex. It was opined that 
the veteran had very mild predominantly sensory neuropathy 
involving the medical and lateral plantar nerves in both 
feet, as well as left L5 radiculopathy.

A May 2006 letter from Christopher G. Paramour, M.D., noted 
that the veteran was service connected for a back disorder.  
He was newly diagnosed with diabetes mellitus and had rather 
advanced peripheral neuropathy of the lower extremities.  
Examination revealed normal strength of the lower 
extremities.  Sensory examination revealed dense loss of 
light touch and pin prick up to above the knees.  Straight 
leg raising was negative. There was no evidence of 
radiculopathy based on an MRI scan showing no root 
compression. The diagnosis was quadriceps pain with diabetes 
mellitus amyothrophy.  The recommended treatment was improved 
diabetic control.

In VA neurological and spinal examination in June 2007 the 
examiners were asked to review the claims file as well as the 
medical opinions as to the employability of the veteran 
offered by several physicians. 

The neurological examination revealed the veteran to be well 
developed and in no distress. Straight leg raising was 
negative bilaterally.  There was tenderness over the lower 
lumbar spine and right sacroiliac area. Deep tendon reflexes 
were 1 at the knees bilaterally, and absent at the ankles.  
Vibratory sensations were markedly diminished in the toes 
bilaterally.  Pinprick was diminished from the mid-lower leg 
distally on the right, and diminished distally from the knee 
on the left.  Motor examination was normal bilaterally in the 
lower extremities.  The diagnoses were degenerative disk 
disease of the lumbar spine; left lower extremity lumbar 
radiculopathy without objective findings; mild symptoms of 
right lower extremity radiculopathy without findings; and 
sensory polyneuropathy involving the four extremities, lower 
extremities more than upper extremities most likely due to 
diabetes mellitus.  The neurological examiner opined that:

1.  The radiculopathy in each lower 
extremity is best characterized as 
incomplete and mild.  The rationale for 
this is that, while the veteran reports 
some subjective symptoms of 
radiculopathy, there is no objective 
findings on examination.

2.  From the neurological standpoint, I 
do not believe that the veteran is 
unemployable due to his radiculopathy. 
There would be some restrictions on 
lifting and bending but, from the 
neurological standpoint, he would 
otherwise be able to work.

The spine examination demonstrated a moderate degree of 
motion pain getting on and off of the examining table.  
Straight leg raising was to 45 degrees on the right and 30 
degrees on the left.  Motor strength in the lower extremities 
was decreased in flexion and extension at both knees, more so 
on the left. Similarly, sensation was decreased in both lower 
legs, more so on the left.  Knee jerks were 2+ and equal, 
while ankle jerks were absent. Gait was limited, broad based, 
slow and antalgic.  The examiner opined that the veteran was 
employable only in a sedentary occupation.

An August 2007 letter from Thomas B. Hokanson, M.D. notes 
that he has been the veteran's primary care physician for 
many years.  He had seen the veteran for left sciatic 
radiculopathy secondary to spinal stenosis, chronic since 
1998.  He noted absence of flexion on the left, slight 
decreased strength 3-4 of 5 compared to the right leg.  [Dr 
Hokanson does not discuss any symptomatology of the right 
lower extremity.]  He noted the veteran suffered from "a 
chronic sciatic radiculopathy involving the left leg with 
associated numbness in the left foot."

In a March 2008 letter, Dr. Hokanson opined that the veteran:

Has multiple medical problems that 
consist of hypertension with cardiac 
hypertrophy, significant osteoarthritis, 
and has a neuropathy involved in the 
right leg, diabetes, and spine stenosis, 
which is the underlying cause for his 
neuropathy, but also gives him some back 
pain. He also has COPD and asthma as 
well.  He is also 72 years of age being 
born on 03/08/36.

In view of all of these medical problems 
and his advanced age, I find it hard to 
believe that he is still considered 
employable.  In my medical opinion, he is 
an unemployable patient at this point in 
time.

Legal Criteria

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability. 38 U.S.C.A. § 1155; 38 
C.F.R. Part 4. Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991). However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability. Francisco v. Brown, 7 Vet.App. 55 (1994). 
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made. Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 
2007). The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.

The veteran is currently rated at 10 percent for right lower 
extremity radiculopathy, and at 20 percent for left lower 
extremity radiculopathy under 38 C.F.R. § 4.124a, Diagnostic 
Code 8520. 

Under Diagnostic Code 8520, disability ratings of 10 percent, 
20 percent and 40 percent are assigned for incomplete 
paralysis of the sciatic nerve which is mild, moderate or 
moderately severe in degree, respectively. A 60 percent 
rating is warranted for severe incomplete paralysis with 
marked muscular atrophy.

Total disability will be considered to exist when there is 
present any impairment of mind or body, which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation.  See 38 C.F.R. § 3.340 
(2007).  Total disability ratings for compensation may be 
assigned, where the schedular rating is less than total, when 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, the disability shall be ratable at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  Before a total rating 
based upon individual unemployability may be granted, there 
must also be a determination that the veteran's service-
connected disabilities are sufficient to produce 
unemployability without regard to advancing age or 
nonservice-connected disability.  38 C.F.R. §§ 3.340, 3.341, 
4.16 (2007).

It is provided further that the existence or degree of 
nonservice-connected disabilities or previous unemployability 
status will be disregarded where the percentages referred to 
in this paragraph for the service-connected disability or 
disabilities are met and in the judgment of the rating agency 
such service-connected disabilities render the veteran 
unemployable.    See 38 C.F.R. § 4.16(a) (2007). 

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Therefore, in the case of 
veterans who are unemployable by reason of service-connected 
disabilities, but who fail to meet these schedular percentage 
standards, the case should be submitted to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration.  The veteran's service-connected disabilities, 
employment history, educational and vocational attainment, 
and all other factors having a bearing on the issue must be 
addressed.  See 38 C.F.R. § 4.16(b) (2007).

If the schedular rating is less than 100 percent, the issue 
of unemployability must be determined without regard to the 
advancing age of the veteran.  See 38 C.F.R. §§ 3.341(a), 
4.19 (2007).  Factors to be considered are the veteran's 
education, employment history, and vocational attainment.  
See Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991). The 
provisions of 38 C.F.R. § 4.16(b) allow for extraschedular 
consideration of cases in which veterans who are unemployable 
due to service-connected disabilities do not meet the 
percentage standards set forth in 38 C.F.R. § 4.16(a).

In this case, service connection is in effect for residuals 
of a back injury, 40 percent disabling, left lower extremity 
radiculopathy, 20 percent disabling, right lower extremity 
radiculopathy, 10 percent disabling, and hemorrhoids, 10 
percent disabling . The combined evaluation is 60 percent. At 
60 percent, the veteran's combined disability rating does not 
meet the schedular criteria for consideration of a TDIU 
rating under 38 C.F.R. § 4.16(a) (2007).  For those veterans 
who fail to meet the percentage standards set forth in 38 
C.F.R. § 4.16(a), total disability ratings for compensation 
may nevertheless be assigned when it is found that the 
service-connected disabilities are sufficient to produce 
unemployability.  These cases should be referred for extra-
schedular consideration.  See 38 C.F.R. § 4.16(b) (2007). 

Analysis

Right and Left Lower Extremity Radiculopathy

The veteran has complained of pain radiating into his lower 
extremities with some complaints of numbness. Despite those 
complaints, however, there is no evidence of more than mild 
incomplete paralysis of the sciatic nerve in the right and 
left lower extremities from September 23, 2002 when service 
connection was established; and, an increase to moderate 
incomplete paralysis of the left lower extremity from August 
16, 2007.  

The Board notes that a VA neurologist in June 2007 found 
symptoms of left lower extremity lumbar radiculopathy, and 
mild right lower extremity lumbar radiculopathy without any 
objective findings. Instead he diagnosed sensory 
polyneuropathy involving the four extremities most likely due 
to diabetes mellitus. 

The prior September 2004 VA peripheral neuropathy examination 
revealed very mild predominantly sensory neuropathy involving 
the medical and lateral plantar nerves in both feet and left 
L5 radiculopathy.

The private medical evidence of file also generally does not 
reveal any significant evidence of worse symptomatology.  Dr. 
Cunningham noted only decreased vibratory, pin prick, and 
light touch sensation in the L5-L4, and L5-S2 dermatomes.  
Dr. Paramour noted normal strength of the lower extremities, 
and dense loss of light touch and pin prick up to above the 
knees.  Interestingly, he also found no evidence of 
radiculopathy based on an MRI; and instead also diagnosed 
quadriceps pain with diabetes mellitus amyothrophy.

The Board also notes the several letters and medical opinions 
submitted by Dr. Hokanson, including the August 2007 letter 
in which he opines that the left leg sciatic radiculopathy 
would be ranked at least as moderate to moderately severe. 
The Board notes that in his several letters he only mentions 
left leg sciatic radiculopathy.  He does not opine or discuss 
any symptomatology of the right lower extremity.  In August 
2004 he noted the veteran suffered from "a chronic sciatic 
radiculopathy involving the left leg with associated numbness 
in the left foot."

Thus as there is no evidence of more than mild right lower 
extremity radiculopathy, at any time since September 23, 
2002, a rating in excess of 10 percent is not in order. At no 
point since the grant of service connection does the 
veteran's right lower extremity radiculopathy warrant more 
than the assigned 10 percent rating. See Hart v. Mansfield, 
No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).

Likewise, there is no evidence of more than mild left lower 
extremity radiculopathy, at any time from September 23, 2002 
through August 15, 2007, a rating in excess of 10 percent is 
not in order. At no point during this period has there been 
submitted evidence that the veteran's left lower extremity 
radiculopathy warrants more than the assigned 10 percent 
rating. Id.

The August 16, 2007 letter from Dr. Hokanson opines that the 
veteran's left sciatic radiculopathy was at least moderate to 
moderately severe. The Board also acknowledges a September 
2007 letter from a registered nurse acquaintance of the 
veteran and his wife who noticed that the veteran walked with 
"some dragging of the left foot." There has been no 
evidence submitted of a worsening of the veteran's left lower 
extremity radiculopathy prior to August 16, 2007; or that the 
veteran's left lower extremity radiculopathy warrants more 
than the assigned 20 percent rating since August 16, 2007.  
Id.
 
In reaching the above conclusions, the Board has not 
overlooked the veteran's, his friend's, relative's, and his 
representative's written statements to VA as well as the 
claimant's statement's to his VA examiners. In this regard, 
lay witnesses can testify as to the visible symptoms or 
manifestations of a disease or disability. Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991). However, lay statements as 
to the diagnosis of a current disability and the severity of 
his disabilities are not probative because lay persons are 
not competent to offer medical opinions. Moray v. Brown, 5 
Vet. App. 211 (1993). Therefore, the Board assigns more 
weight to the objective medical evidence of record as 
outlined above.

TDIU

A March 2008 statement provided by T.H., M.D., indicates that 
the veteran is unemployable due to his age of 72 years, and 
multiple medical conditions, including hypertension with 
cardiac hypertrophy, significant osteoarthritis, neuropathy 
of the right leg, diabetes, and spinal stenosis with gives 
him some back pain. In evaluating the veteran's entitlement 
to TDIU benefits, however, neither his age nor nonservice-
connected medical disabilities may be considered. See 
38 C.F.R. §§ 3.341, 4.16.

Based on the evidence discussed above, the record does not 
demonstrate the veteran's service-connected disabilities 
alone actually preclude him from engaging in substantially 
gainful employment, and that he is totally disabled due to 
his service-connected disabilities.  The Board recognizes 
that the veteran's service-connected low back and other 
disabilities affect his ability to secure or follow a 
substantially gainful occupation.  In recognition of the 
severity of his service-connected disabilities, the veteran 
is currently rated as a combined 60 percent disabled.  
However, in this case, based on the evidence of record, it 
cannot be concluded that the veteran's service-connected 
disabilities alone produce unemployability or are so unusual 
or exceptional as to warrant referral of the case for extra-
schedular consideration.  See 38 C.F.R. §§ 3.321, 4.16(b) 
(2007).

Under the circumstances of the instant case, the 
preponderance of the evidence is against the claims; the 
benefit-of-the-doubt doctrine is inapplicable, and the claims 
must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).




ORDER

A rating in excess of 10 percent for right lower extremity 
radiculopathy since September 23, 2002 is denied. 

A rating in excess of 10 percent for left lower extremity 
radiculopathy from September 23, 2002, through August 15, 
2007 is denied. 

A rating in excess of 20 percent for left lower extremity 
radiculopathy since August 16, 2007 is denied.

A TDIU is denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


